Order entered December 3, 2012




                                              In The
                                       Court of Rppeaki
                             jfittb 1113i5tritt of Eexag at 30alia5
                                       No. 05-12-00696-CR

                            GUSTAVO RENE CASTILLO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F09-58643-Y

                                            ORDER
       This appeal is REINSTATED.

       We VACATE our order of November 8, 2012 requiring the trial court to make findings

of fact regarding whether appellant has been deprived of the reporter's record. The reporter's

record has been filed.

       Appellant's brief shall be due THIRTY DAYS from the date of this order.




                                                           a41.11—   /il/.42)
                                                                       y
                                                     LANA MYERS
                                                     JUSTICE